DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/02/2021 has been entered.

Response to Arguments
The amendment filed on 02/22/2021 has been accepted and entered. Accordingly, Claims 1, 8 and 15 have been amended. Claims 3, 10 and 17 had been canceled.
Claims 1-2, 4-9, 11-16 and 18-23 are currently pending. 
Applicant’s arguments filed on 02/22/2021 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments do not apply to the new ground(s) in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. [hereinafter as Cirik], US 2019/0215888 A1 in view of Pan et al. [hereinafter as Pan], US 2020/0059398 A1 further in view of Wang et al. [hereinafter as Wang], US 2020/0275524 A1.   
Regarding claim 1, Cirik discloses wherein a method for wireless communications implemented by a user equipment (UE) (Fig.4&9 [0076], wireless communication implemented by a user equipment (UE) wireless device 406), comprising:
establishing communication with a base station over a first component carrier using one or more beams (Fig.7 [0107]-[0108], communication with a base station gNB over UL component carriers (i.e., a first component carrier) using one or more beams and Fig.9&14 [0270], wireless communication between the wireless device and a base station gNB using a plurality of beams);
receiving a reference signal on a second component carrier (Fig.20 [0295], receiving a reference signal (CSI-RS/SS blocks) on one or more beams based on the component carrier and Fig.34 [0385], receiving a reference signal (CSI-RS/SS blocks) on a plurality of serving beams (i.e., second component carrier) associated with the first component carrier), wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier (Fig.29 [0356]-[0358], the reference signal is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) and Fig.24 [0311], reference signal e.g., CSI-RS or a synchronization signal block (SSB) that is a reference (e.g., spatial QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS)); and 
detecting beam failure in the first component carrier using the reference signal
received in the second component carrier (Fig.29-30 [0359], detecting beam failure by the PDCCH BLER in the first component carrier using the reference signal such as CSI-RS resources and/or SS Blocks received in the second component carrier which are configured as spatial QCL reference with the PDCCH and a Demodulation Reference Signal (DM-RS) of the PDCCH), wherein detecting the beam failure in the first component carrier comprises: 
measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.29-30 [0359], measuring and/or determining a downlink channel PDCCH block error ratio (BLER) transmitted using the beams (i.e., one or more beams on the component carrier CC) based on the CSI-RS resource/SS blocks reference signal with the corresponding hypothetical BLER and Fig.40 [0397]-[0398], determining/detecting quality of RSRP/BLER block error ratio of the PDCCH channel transmission using the one or more beams 4011, 4012 on the component carrier CC based on the CSI-RS/SS Blocks reference signal received on the second component carrier and Fig.23 [0302], one or more beams (e.g., beam 1, beam 2, beam 3) on all subcarriers based on the CSI-RS/SSB reference signal); and
determining whether the one or more beams in the first component carrier is failing based on the BLER (Fig.41 [0399], determining whether the beam 4111 and the beam 4112 in the first component is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission and Fig.42 [0401], the wireless device 4202 is determining whether the beam 4211 and the beam 4212 (i.e., one or more beams) in the first component has fallen below a threshold for a downlink control channel PDCCH transmission based on detecting a quality of BLER/RSRP).
	Even though Cirik discloses wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier but Cirik does not expressly discloses the second component carrier and the first component carrier, in the same field of endeavor, Pan teaches wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier (Fig.2-3 [0120], reference signal e.g., CSI-RS or a synchronization signal block (SSB) in the second beam/component carrier that is a reference (e.g., quasi-collocation QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) in the first beam/component carrier and Fig.1A-D [0077], gNB 180 is transmitting multiple component carriers (i.e., first component carrier and second component carrier) to WTRU 102 and Fig.1A-D&2 [0090]-[0092], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a sub-6 GHz (e.g., in IEEE 802.11n and beyond) band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cirik to incorporate the teaching of Pan in order to achieve high beamforming gain and high throughput.
	It would have been beneficial to measure the beam quality by using at least one of a reference signal (e.g., a CSI-RS) or a synchronization signal block (SSB). The reference signal or SSB may be associated with a demodulation reference signal (DM-RS) for the monitored NR-PDCCH via quasi-collocation (QCL). This may be referred to herein as the reference signal or SSB being QCL-ed with the DM-RS as taught by Pan to have incorporated in the system of Cirik to provide high spectrum efficiency. (Pan, Fig.1A-D [0077], Fig.1A-D&2 [0090]-[0092], Fig.2 [0103] and Fig.2-3 [0120])
	Even though Cirik and Pan discloses wherein detecting beam failure in the first component carrier using the reference signal received in the second component carrier, wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second (Fig.5 [0080]-[0083], determining beam failure by the PDCCH in the first component carrier using the reference signal such as SS Block or CSI-RS received in the second component carrier which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH), wherein detecting the beam failure in the first component carrier comprises: measuring a block error ratio (BLER) of a channel transmitted using the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.5 [0083]-[0084], measuring or determining a downlink channel PDCCH block error ratio (BLER) or different EPRE transmitted using the beams (i.e., one or more Tx beams) based on the reference signal such as CSI-RS resource or SS blocks with the corresponding hypothetical BLER); and
determining whether the one or more beams in the first component carrier is failing based on the BLER (Fig.5 [0081]-[0084], determining whether the different beams such as SS Block beams or CSI-RS beams in the first component carriers is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cirik and Pan to incorporate the teaching of Wang in order to provide for communication compatible with one or more radio technologies. 


Regarding claim 2, Cirik, Pan and Wang disclose all the elements of claim 1 as stated above wherein Cirik further discloses the one or more beams in the first component is failing based on the BLER, comprising: determining whether the BLER satisfies an error threshold (Fig.33 [0372]-[0373], determining whether the BLER satisfies an error threshold and Fig.41 [0399], determining whether the BLER of PDCCH satisfies/falls below or above a certain threshold or an error threshold).

Regarding claim 4, Cirik, Pan and Wang disclose all the elements of claim 1 as stated above wherein Cirik further discloses identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier (Fig.31 [0363], identifying a candidate beam based on the CSI-RS/SSB reference signal).

Regarding claim 5, Cirik, Pan and Wang disclose all the elements of claim 4 as stated above wherein Cirik further discloses identifying the candidate beam on the first component carrier comprises: measuring a reference signal received power (RSRP) for the one or more beams in the first component carrier (Fig.47 [0415], measuring a reference signal received power (RSRP) and BLER for the one or more beams in the first component carrier and Fig.51A-B [0424], measuring a reference signal received power (RSRP) and BLER for the one or more beams).

Regarding claim 6, Cirik, Pan and Wang disclose all the elements of claim 1 as stated above wherein Cirik further discloses transmitting a beam failure recovery request (BFRR) on the second component carrier to signal beam recovery for the one or more beams on the first component carrier (Fig.33 [0371], sending a beam failure recovery request (BFRR) to signal beam recovery for the one or more beams).

Regarding claim 7, Cirik, Pan and Wang disclose all the elements of claim 6 as stated above wherein Cirik further discloses transmitting the BFRR comprises: transmitting a dedicated random access preamble in the second component carrier on resources associated with the one or more beams in the first component carrier (Fig.32 [0367], triggering a dedicated random access preamble on BFR-PRACH resources associated with the one or more beams).

Regarding claim 8, Cirik discloses wherein an apparatus for wireless communications (Fig.4&9 [0076], wireless communication by a user equipment (UE) wireless device 406), comprising:
a processor (Fig.4 [0077], processor 408); and
a memory storing instructions and in electronic communication with the processor (Fig.4 [0077], a memory 409 storing instructions and in electronic communication with the processor 408), the processor being configured to execute the instructions to (Fig.4 [0077], the processor 408 being configured to execute the instructions):
establish communication with a base station over a first component carrier using one or more beams (Fig.7 [0107]-[0108], communication with a base station gNB over UL component carriers (i.e., a first component carrier) using one or more beams and Fig.9&14 [0270], wireless communication between the wireless device and a base station gNB using a plurality of beams);
receive a reference signal on a second component carrier (Fig.20 [0295], receiving a reference signal (CSI-RS/SS blocks) on one or more beams based on the component carrier and Fig.34 [0385], receiving a reference signal (CSI-RS/SS blocks) on a plurality of serving beams (i.e., second component carrier) associated with the first component carrier), wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier (Fig.29 [0356]-[0358], the reference signal is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) and Fig.24 [0311], reference signal e.g., CSI-RS or a synchronization signal block (SSB) that is a reference (e.g., spatial QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS)); and 
detect beam failure in the first component carrier using the reference signal
received in the second component carrier (Fig.29-30 [0359], detect beam failure by the PDCCH BLER in the first component carrier using the reference signal such as CSI-RS resources and/or SS Blocks received in the second component carrier which are configured as spatial QCL reference with the PDCCH and a Demodulation Reference Signal (DM-RS) of the PDCCH), wherein the instructions to detect beam failure in the first component carrier further include the instructions to (Fig.54 [0432], the instructions to detect beam failure in the first component carrier further include the instructions to):
measure a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.29-30 [0359], measure and/or determine a downlink channel PDCCH block error ratio (BLER) transmitted using the beams (i.e., one or more beams on the component carrier CC) based on the CSI-RS resource/SS blocks reference signal with the corresponding hypothetical BLER and Fig.40 [0397]-[0398], determining/detecting quality of RSRP/BLER block error ratio of the PDCCH channel transmission using the one or more beams 4011, 4012 on the component carrier CC based on the CSI-RS/SS Blocks reference signal received on the second component carrier and Fig.23 [0302], one or more beams (e.g., beam 1, beam 2, beam 3) on all subcarriers based on the CSI-RS/SSB reference signal); and
(Fig.41 [0399], determining whether the beam 4111 and the beam 4112 in the first component is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission and Fig.42 [0401], the wireless device 4202 is determining whether the beam 4211 and the beam 4212 (i.e., one or more beams) in the first component has fallen below a threshold for a downlink control channel PDCCH transmission based on detecting a quality of BLER/RSRP).
	Even though Cirik discloses wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier but Cirik does not expressly discloses the second component carrier and the first component carrier, in the same field of endeavor, Pan teaches wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier (Fig.2-3 [0120], reference signal e.g., CSI-RS or a synchronization signal block (SSB) in the second beam/component carrier that is a reference (e.g., quasi-collocation QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) in the first beam/component carrier and Fig.1A-D [0077], gNB 180 is transmitting multiple component carriers (i.e., first component carrier and second component carrier) to WTRU 102 and Fig.1A-D&2 [0090]-[0092], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a sub-6 GHz (e.g., in IEEE 802.11n and beyond) band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cirik to incorporate the teaching of Pan in order to achieve high beamforming gain and high throughput.
	It would have been beneficial to measure the beam quality by using at least one of a reference signal (e.g., a CSI-RS) or a synchronization signal block (SSB). The reference signal or SSB may be associated with a demodulation reference signal (DM-RS) for the monitored NR-PDCCH via quasi-collocation (QCL). This may be referred to herein as the reference signal or SSB being QCL-ed with the DM-RS as taught by Pan to have incorporated in the system of Cirik to provide high spectrum efficiency. (Pan, Fig.1A-D [0077], Fig.1A-D&2 [0090]-[0092], Fig.2 [0103] and Fig.2-3 [0120])
	Even though Cirik and Pan discloses wherein detect beam failure in the first component carrier using the reference signal received in the second component carrier, wherein the instructions to detect beam failure in the first component carrier further include the instructions to: measure a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and determine whether the one or more beams in the first component carrier is failing based on the BLER, in the same field of endeavor, Wang teaches wherein detect beam failure in the first component carrier using the reference signal received in the second component carrier (Fig.5 [0080]-[0083], determine beam failure by the PDCCH in the first component carrier using the reference signal such as SS Block or CSI-RS received in the second component carrier which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH), wherein the instructions to detect beam failure in the first component carrier further include the instructions to (Fig.17 [0155]-[0156], the instructions to detect beam failure in the first component carrier further include the instructions):
measure a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.5 [0083]-[0084], measure or determine a downlink channel PDCCH block error ratio (BLER) or different EPRE transmitted using the beams (i.e., one or more Tx beams) based on the reference signal such as CSI-RS resource or SS blocks with the corresponding hypothetical BLER); and
determine whether the one or more beams in the first component carrier is failing based on the BLER (Fig.5 [0081]-[0084], determining whether the different beams such as SS Block beams or CSI-RS beams in the first component carriers is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cirik and Pan to incorporate the teaching of Wang in order to provide for communication compatible with one or more radio technologies. 
	It would have been beneficial to determine a beam failure occurs by a hypothetical Block Error Rate (BLER) of a PDCCH, and may also be determined by an EPRE ratio between an SS Block or CSI-RS which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH or the whole PDCCH, 

Regarding claim 9, Cirik, Pan and Wang disclose all the elements of claim 8 as stated above wherein Cirik further discloses wherein the instructions to determine whether the one or more beams in the first component carrier is failing based on the BLER, further comprise the instructions to: determining whether the BLER satisfies an error threshold (Fig.33 [0372]-[0373], determining whether the BLER satisfies an error threshold and Fig.41 [0399], determining whether the BLER of PDCCH satisfies/falls below or above a certain threshold or an error threshold).

Regarding claim 11, Cirik, Pan and Wang disclose all the elements of claim 8 as stated above wherein Cirik further discloses the processor is further configured to execute the instructions to: identify a candidate beam on the first component carrier based on the reference signal received on the second component carrier (Fig.31 [0363], identifying a candidate beam based on the CSI-RS/SSB reference signal).

Regarding claim 12, Cirik, Pan and Wang disclose all the elements of claim 11 as stated above wherein Cirik further discloses the instructions to identify the candidate beam on the first component carrier further include the instructions to: measure a reference signal received power (RSRP) for the one or more beams in the first (Fig.47 [0415], measuring a reference signal received power (RSRP) and BLER for the one or more beams in the first component carrier and Fig.51A-B [0424], measuring a reference signal received power (RSRP) and BLER for the one or more beams).

Regarding claim 13, Cirik, Pan and Wang disclose all the elements of claim 8 as stated above wherein Cirik further discloses the processor being configured to execute the instructions to: transmit a beam failure recovery request (BFRR) on a second component carrier to signal beam recovery for the one or more beams on the first component carrier (Fig.33 [0371], sending a beam failure recovery request (BFRR) to signal beam recovery for the one or more beams).

Regarding claim 14, Cirik, Pan and Wang disclose all the elements of claim 13 as stated above wherein Cirik further discloses the instructions to transmit the BFRR further comprise the instructions to: transmit a dedicated random access preamble in the second component carrier on resources associated with the one or more beams in the first component carrier (Fig.32 [0367], triggering a dedicated random access preamble on BFR-PRACH resources associated with the one or more beams).

Regarding claim 15, Cirik discloses wherein a non-transitory computer readable medium storing instructions, executable by a processor, for wireless communications (Fig.4 [0077], a computer readable medium storing instructions, executable by a processor 118 for wireless communications), comprising instructions for:
(Fig.7 [0107]-[0108], communication with a base station gNB over UL component carriers (i.e., a first component carrier) using one or more beams and Fig.9&14 [0270], wireless communication between the wireless device and a base station gNB using a plurality of beams);
receiving a reference signal on a second component carrier (Fig.20 [0295], receiving a reference signal (CSI-RS/SS blocks) on one or more beams based on the component carrier and Fig.34 [0385], receiving a reference signal (CSI-RS/SS blocks) on a plurality of serving beams (i.e., second component carrier) associated with the first component carrier), wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) in the second component carrier that is a reference for physical downlink control channel (PDCCH) demodulation reference signal (DMRS) in the first component carrier (Fig.29 [0356]-[0358], the reference signal is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) that is a reference (e.g., spatial quasi-co-location QCLed) for physical downlink control channel (PDCCH) demodulation reference signal (DM-RS) and Fig.24 [0311], reference signal e.g., CSI-RS or a synchronization signal block (SSB) that is a reference (e.g., spatial QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS)); and 
detecting beam failure in the first component carrier using the reference signal received in the second component carrier (Fig.29-30 [0359], detecting beam failure by the PDCCH BLER in the first component carrier using the reference signal such as CSI-RS resources and/or SS Blocks received in the second component carrier which are configured as spatial QCL reference with the PDCCH and a Demodulation Reference Signal (DM-RS) of the PDCCH), wherein detecting the beam failure in the first
component carrier comprises:
measuring a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.29-30 [0359], measuring and/or determining a downlink channel PDCCH block error ratio (BLER) transmitted using the beams (i.e., one or more beams on the component carrier CC) based on the CSI-RS resource/SS blocks reference signal with the corresponding hypothetical BLER and Fig.40 [0397]-[0398], determining/detecting quality of RSRP/BLER block error ratio of the PDCCH channel transmission using the one or more beams 4011, 4012 on the component carrier CC based on the CSI-RS/SS Blocks reference signal received on the second component carrier and Fig.23 [0302], one or more beams (e.g., beam 1, beam 2, beam 3) on all subcarriers based on the CSI-RS/SSB reference signal); and
determining whether the one or more beams in the first component carrier is failing based on the BLER (Fig.41 [0399], determining whether the beam 4111 and the beam 4112 in the first component is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission and Fig.42 [0401], the wireless device 4202 is determining whether the beam 4211 and the beam 4212 (i.e., one or more beams) in the first component has fallen below a threshold for a downlink control channel PDCCH transmission based on detecting a quality of BLER/RSRP).
	Even though Cirik discloses wherein the reference signal is one or more of a synchronization signal block (SSB) or a channel state information reference signal (CSI-(Fig.2-3 [0120], reference signal e.g., CSI-RS or a synchronization signal block (SSB) in the second beam/component carrier that is a reference (e.g., quasi-collocation QCL) for physical downlink control channel (NR-PDCCH) demodulation reference signal (DM-RS) in the first beam/component carrier and Fig.1A-D [0077], gNB 180 is transmitting multiple component carriers (i.e., first component carrier and second component carrier) to WTRU 102 and Fig.1A-D&2 [0090]-[0092], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a sub-6 GHz (e.g., in IEEE 802.11n and beyond) band).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cirik to incorporate the teaching of Pan in order to achieve high beamforming gain and high throughput.
	It would have been beneficial to measure the beam quality by using at least one of a reference signal (e.g., a CSI-RS) or a synchronization signal block (SSB). The reference signal or SSB may be associated with a demodulation reference signal (DM-
	Even though Cirik and Pan discloses wherein detecting beam failure in the first component carrier using the reference signal received in the second component carrier, wherein detecting the beam failure in the first component carrier comprises:
measuring a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier; and
determining whether the one or more beams in the first component carrier is failing based on the BLER, in the same field of endeavor, Wang teaches wherein detecting beam failure in the first component carrier using the reference signal received in the second component carrier (Fig.5 [0080]-[0083], determining beam failure by the PDCCH in the first component carrier using the reference signal such as SS Block or CSI-RS received in the second component carrier which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH), wherein detecting the beam failure in the first component carrier comprises:
measuring a block error ratio (BLER) of the one or more beams on the first component carrier based on the reference signal received on the second component carrier (Fig.5 [0083]-[0084], measuring or determining a downlink channel PDCCH block error ratio (BLER) or different EPRE transmitted using the beams (i.e., one or more Tx beams based on the reference signal such as CSI-RS resource or SS blocks with the corresponding hypothetical BLER); and
(Fig.5 [0081]-[0084], determining whether the different beams such as SS Block beams or CSI-RS beams in the first component carriers is failing (i.e., falls below a threshold) based on the BLER of PDCCH transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cirik and Pan to incorporate the teaching of Wang in order to provide for communication compatible with one or more radio technologies. 	                                                                  	It would have been beneficial to determine a beam failure occurs by a hypothetical Block Error Rate (BLER) of a PDCCH, and may also be determined by an EPRE ratio between an SS Block or CSI-RS which is spatially QCLed with the PDCCH and a Demodulation Reference Signal (DMRS) of the PDCCH or the whole PDCCH, which may be configured by a higher layer signaling or may be predefined as taught by Wang to have incorporated in the system of Cirik and Pan to provide for performing beam failure detection and new Tx beam identification. (Wang, Fig.1-2 [0030], Fig.5 [0080]-[0083] and Fig.5 [0084])

Regarding claim 16, Cirik, Pan and Wang disclose all the elements of claim 15 as stated above wherein Cirik further discloses the instructions for determining whether the one or more beams in the first component carrier is failing based on the BLER, further include the instructions for: determining whether the BLER satisfies an error threshold (Fig.33 [0372]-[0373], determining whether the BLER satisfies an error threshold and Fig.41 [0399], determining whether the BLER of PDCCH satisfies/falls below or above a certain threshold or an error threshold).
	
Regarding claim 18, Cirik, Pan and Wang disclose all the elements of claim 15 as stated above wherein Cirik further discloses the instructions for: identifying a candidate beam on the first component carrier based on the reference signal received on the second component carrier (Fig.31 [0363], identifying a candidate beam based on the CSI-RS/SSB reference signal).

Regarding claim 19, Cirik, Pan and Wang disclose all the elements of claim 18 as stated above wherein Cirik further discloses identifying the instructions for identifying the candidate beam on the first component carrier further comprise the instructions for:
measuring a reference signal received power (RSRP) for the one or more beams in the first component carrier (Fig.47 [0415], measuring a reference signal received power (RSRP) and BLER for the one or more beams in the first component carrier and Fig.51A-B [0424], measuring a reference signal received power (RSRP) and BLER for the one or more beams).

Regarding claim 20, Cirik, Pan and Wang disclose all the elements of claim 15 as stated above wherein Cirik further discloses the instructions for: transmitting a beam failure recovery request (BFRR) on a second component carrier to signal beam recovery for the one or more beams on the first component carrier (Fig.33 [0371], sending a beam failure recovery request (BFRR) to signal beam recovery for the one or more beams).

Regarding claim 21, Cirik, Pan and Wang disclose all the elements of claim 1 as stated above wherein Pan further discloses the first component carrier is in a millimeter wave band and the second component carrier is in a sub-6 GHz band (Fig.1A-D&2 [0090]-[0092], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a sub-6 GHz (e.g., in IEEE 802.11n and beyond) band).

Regarding claim 22, Cirik, Pan and Wang disclose all the elements of claim 8 as stated above wherein Pan further discloses the first component carrier is in a millimeter wave band and the second component carrier is in a sub-6 GHz band (Fig.1A-D&2 [0090]-[0092], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a sub-6 GHz (e.g., in IEEE 802.11n and beyond) band).

Regarding claim 23, Cirik, Pan and Wang disclose all the elements of claim 15 as stated above wherein Pan further discloses the first component carrier is in a millimeter wave band and the second component carrier is in a sub-6 GHz band (Fig.1A-D&2 [0090]-[0092], the first component carrier is in a millimeter wave (mmW frequencies) band and the second component carrier is in a sub-6 GHz (e.g., in IEEE 802.11n and beyond) band).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yu et al. (Pub. No.: US 2019/0082335 A1) teaches Downlink Spatial Transmission and Spatial Reception Mechanism in Multi-Beam Operation.

Kim et al. (Pub. No.: US 2018/0139030 A1) teaches Method and Apparatus for Activating/Deactivating Cells with Scalable Transmission Time Intervals in Wireless Communication System using Cell Aggregation.

Yoon et al. (Pub. No.: US 2019/0200249 A1) teaches Method and Device for performing Radio Link Monitoring by User Equipment in Wireless Communication System.

Kim et al. (Pub. No.: US 2018/0255578 A1) teaches Method and Device for Performing LBT Process on Multiple Carriers in Wireless Access System Supporting Unlicensed Band.

Jung et al. (Pub. No.: US 2017/0207843 A1) teaches System, Method and Apparatus of Beam-Tracking and Beam Feedback Operation in a Beam-Forming Based System.

Park et al. (Pub. No.: US 2019/0150187 A1) teaches Method for Receiving Data in Wireless Communication System, and Apparatus Therefor.

Cirik et al. (Pub. No.: US 2019/0215048 A1) teaches Timing Advance in Beam Failure Recovery Request Transmission.

Da Silva et al. (Pub. No.: US 2020/0059397 A1) teaches User Equipment, Base Station and Methods in a Radio Communications Network.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414